DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to the claims received on 11/9/2021 have been entered and amended claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see pgs 7-8, filed 11/9/2021, with respect to the rejection(s) of claim(s) 1, 11, and 14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kopell and Oki under 35 USC 103.
Applicant’s arguments with respect to claim(s) 2-10,12-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a control unit coupled, or coupleable, to the light source and comprising a memory configured to store the at least one of the calibration table or the calibration formula” in claim 1 (this is being interpreted according to the specification pg. 6 ln 12-27 where the control unit/module is an electronic device with housing that has circuits/components for specialized functions); and
	“a processor coupled to the memory and configured for receiving a target light output level, using the at least one of the calibration table or the calibration formula to determine at least one operational parameter for generating the target light output level” in claim 1 (this limitation is being interpreted according to specification pgs.6 Ln 27- 7 Ln 5 where the processor controls the parameters of the optical output device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopell (US20090054955A1) in view of Oki (US20130102861A1).
	Regarding claim 1, 11, and 14, Kopell teaches a light stimulation system (Title) comprising: an implantable light source ([0077]-[0079][0233] Fig 1A and 1M, an implantable system is described with a housing containing a light source 142); an implantable optical lead coupled, or coupleable, to the implantable light source ([0077]-[0079] an optic fiber bundle 202 connects to the light source, Fig 2P the bundle 202 is seen acting a s a lead to deliver light to locations away from the housing); calibration instructions, wherein the calibration instructions are generated specifically using the implantable light source and the implantable optical lead of the implantable optical stimulation system ([0150]-[0160] the system of Kopell contains a memory with instructions for the sensing unit 170 and sensors 270 to sense levels of output and to adjust/calibrate the output light levels from the light source/optical lead and based on the received data adjust the output); and an implantable control unit coupled, or coupleable, to the implantable light source and comprising a memory configured to store the calibration instructions ([0150]-[0155] a sensing unit 170 includes a memory which allow storing the signals received from the sensors 270 and instructions for processing the received signal and modifying input parameters to adjust the light output to desired levels), and a processor coupled to the memory and configured for receiving a target light output level ([0080]-[0082][0097]-[0099][0155] a processor on the implant device may have memory for storing instructions for operating the treatment device, the system may have a 
	Kopell teaches a system wherein the implantable light is configured to adjust its output according to the calibration instructions, but does not explicitly disclose using a generated calibration formula or table to determine how the input parameters of the light source may be calibrated to adjust the output light source. 
	Oki teaches an optical probe and calibration method (title) comprising: a light source [0045] (Fig 2 105); an optical lead/optical probe 200 coupled to the light source [0045]-[0048] (the lead and light source of Oki are considered relatively analogous light delivery elements to that of Kopell); a calibration and calculation unit (within a control unit housing 100 Figs 1 & 2) which uses a calibration formula and inputs generated from the light source and the optical probes output [0067]-[0080] (signals from the light source and probe are used in formulas to calibrate the device) to measure the output of the laser source [0051] (probes output may be measured by a photodiode and used in the calculation; this structure may be analogous to the sensor 270 and sensor unit 170 of Kopell); a control unit/calculation unit which may store the calculated calibration expressions/formulas [0102]; an operation unit/processor which functions to receive and set a desired output level which the calculation unit will find the current which corresponds to the desired output based on the calibration expression and directing the light source, using the calculated current, to generate light at the target light output level [0105]-[0109]. 

	Regarding claim 2, Kopell in view of Oki teaches a system substantially as claimed in claim 1. Further, Kopell teaches a system wherein a photodiode (as part of sensing device 270) may detect an amount of light emitted from the optical lead/fiber bundle 202, and where the photodiode is paired to the sensing unit/light monitor 170 which may be coupled to the processor to change the light output [0155]. Further, Kopell discloses a system where the sensing device 270 may be coupled to the light source via the optical fiber bundle 202 [0156], one of ordinary skill in the art would recognize that through the routine rearrangement of parts the photodiode 270 (Fig 1M) may instead be placed within the housing 100h with the sensing unit 170 and that light may be delivered via the fiber bundle 202 from the distal end. This modification would be obvious to one of ordinary skill in the art and one may be motivated to modify Kopell in this manner because it may allow for the circuitry of the photodiode to be placed within the central housing 100h.
	Regarding claims 3, 4, 12, and 13, Kopell in view of Oki teaches a system substantially as claimed in claims 2, 11, and 14. Further, Kopell teaches a system wherein the processor/ control circuitry receives a measurement of light output at a distal location and compares that to a target value [0155], 
	Oki teaches wherein the calculation unit/processor receives a measurement from the monitor in response to the generated optical output level and compares the measurement to a target output value, the calculation unit may control the operational current to maintain the target value of light output [0048]-[0051] [0094]-[0109] (Fig 13, 15, the photodiode monitor will measure the light output and can then compare light output to a target values set by an operator).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kopell with the current control of the light source in response to the detected output and user target level because this allows the “therapy apparatus 100”… to be …“capable of stably obtaining a desired output of light from the optical probe 200” [0109]. 
	Regarding claims 5, 6, 16, 17, 19, and 20, Kopell in view of Oki teaches the optical system substantially as claimed in claims 2, 12, and 14. Further, Kopell teaches an implantable light monitor wherein calibration instructions([0150]-[0160] the system of Kopell contains a memory with instructions for the sensing unit 170 and sensors 270 to sense levels of output and to adjust/calibrate the output light levels from the light source/optical lead and based on the received data adjust the output) but does not explicitly teach wherein the at least one of the calibration table or the calibration formula comprises: a relationship between measurement values of the implantable light monitor and light output values at the distal portion of the implantable optical lead or a relationship between measurement values of the implantable light monitor and values of the at least one operational parameter.
	Oki teaches a system wherein the calibration formula/expression uses: a relationship between the values gathered by the light monitor and the light output from the distal end of the light probe [0057] (relationship the output of the monitor and the monitored intensity output of the probe) or a 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Kopell with the calibration method of Oki because “a laser-therapy apparatus accurately determines the amount of emitted light output during a therapy, the following risks may be avoided. That is, a risk of giving needless irradiation energy to a diseased site, and a risk of not obtaining a therapeutic effect because of lack of irradiation energy, may be avoided” [0004].
	Regarding claims 7 and 18, Kopell in view of Oki teaches the optical system substantially as claimed in claims 6 and 17. Further, Oki teaches wherein the at least one operational parameter is an amplitude of signal provided to the light source to generate the light [0057] (input current amplitude and light output have a relationship, seen in Fig 4) [0106]-[0109].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Kopell with the calibration method of Oki because the calibration allows for “a laser-therapy apparatus accurately determines the amount of emitted light output during a therapy, the following risks may be avoided. That is, a risk of giving needless irradiation energy to a diseased site, and a risk of not obtaining a therapeutic effect because of lack of irradiation energy, may be avoided” [0004].
	Regarding claim 8, Kopell in view of Oki teaches the optical system substantially as claimed in claim 2. Further, Oki teaches wherein the processor receives a request for measurement of light output (Fig 15 ST152, the operating unit sets a request for desired power, which causes the device to measure light output); directing the light monitor to measure the light output (ST153); using the at least one of the calibration table or the calibration formula to determine a light output level (ST153 the device will calculate the light output level using the calibration expression and monitored light levels [0103]-[0109] [0048]-[0049]); and reporting the light output value [0018].

	Regarding claims 9 and 10, Kopell in view of Oki teaches the optical system substantially as claimed in claim 1. Further, Oki teaches wherein the at least one of the calibration table or the calibration formula comprises a relationship between light output values at the distal portion of the optical lead and values of the at least one operational parameter [0057] [0106]-[0109] (relationship between current/operation parameter and the output intensity of light); and wherein the at least one operational parameter is an amplitude of signal provided to the light source to generate the light [0057] (input current amplitude and light output have a relationship, seen in Fig 4) [0106]-[0109].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Kopell with the calibration method of Oki because the calibration allows for “a laser-therapy apparatus accurately determines the amount of emitted light output during a therapy, the following risks may be avoided. That is, a risk of giving needless irradiation energy to a diseased site, and a risk of not obtaining a therapeutic effect because of lack of irradiation energy, may be avoided” [0004].
	Regarding claim 15, Kopell in view of Oki teaches the optical system substantially as claimed in claim 14. Further, Oki teaches wherein the operational parameter is an amplitude of signal provided to the light source to generate the light [0057] (input current amplitude and light output have a relationship, current may be varied to change light output, seen in Fig 4) [0106]-[0109].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Kopell with the calibration method of Oki because the calibration allows for “a laser-therapy apparatus accurately determines the amount of emitted light output during a therapy, the following risks may be .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 January 2022